            Case 2:09-cr-00322-JCM Document 47 Filed 04/29/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Andre Byron Rogers

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:09-CR-00322-JCM-1

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   ANDRE BYRON ROGERS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel for the
19   United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Monique Kirtley, Assistant Federal Public Defender, counsel for Andre Byron Rogers, that the
21   Revocation Hearing currently scheduled on May 5, 2021 at 10:30 am, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Rogers is currently pending a state case matter, which is related to the
25   allegation in paragraph one of the revocation of supervised release petition.
26          2.      US Probation has been consulted and agrees with the continuance.
          Case 2:09-cr-00322-JCM Document 47 Filed 04/29/21 Page 2 of 3




 1        3.     The defendant is not in custody and agrees with the need for the continuance.
 2        4.     The parties agree to the continuance.
 3        This is the first request for a continuance of the revocation hearing.
 4        DATED this 29th day of April, 2021.
 5
 6   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 7
 8      /s/ Monique Kirtley                            /s/ Supriya Prasad
     By_____________________________                By_____________________________
 9   MONIQUE KIRTLEY                                SUPRIYA PRASAD
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
           Case 2:09-cr-00322-JCM Document 47 Filed 04/29/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:09-CR-00322-JCM-1
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ANDRE BYRON ROGERS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                      June 23, 2021
     Wednesday, May 5, 2021 at 10:30 a.m., be vacated and continued to ________________ at the

12   hour of 10:30 a.m.
13          DATED this
                  April___
                        30,day of April, 2021.
                            2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
